DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites the limitation “1-bronododecane” in line 3 which appears to be a mistyping of --1-bromododecane--.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) and failing to provide written description for the process of making in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 
Claim 1 or claim 10 recites the limitation “wherein each of the sacrificial layers has a portion in which a thickness, in a second direction, is increased in a direction toward a nearest channel hole of the channel holes, in a first direction”; claim 21 recites the limitation “wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes”; and claim 22 recites the limitation “wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes”. However, paragraph [0061] of the original specification merely states that “the sacrificial layers 121 formed using the volume expansion process may protrude further than a side surface of the mold insulating layers 114 toward the channel holes CHH. Due to the volume expansion process, the preliminary sacrificial layers 121a may expand not only vertically but also horizontally.” And paragraph [0062] of the original specification merely states that “the sacrificial layers 121 may have a thickness increased in a direction toward the channel holes CHH. The sacrificial layers 121 may have a thickness reduced in a direction away from the channel holes CHH.” Therefore, the specification fails to provide proper antecedent basis for the above claimed subject matters, fails to describe the shape of the sacrificial layers/ the third material layers as claimed and fails to provide sufficient detailed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 10, 15, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1. Claim 1 recites the limitation “wherein each of the sacrificial layers has a portion in which a thickness, in a second direction, is increased in a direction toward a nearest channel hole of the channel holes, in a first direction”. Applicant relied upon a feature that is only drawn in the figure but is not described in the 
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where in the written description that support can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their V-NAND stack showing the claimed shape to consider favorably.
Claims 2-4, 6, 7, and 21 depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 3, claim 3 recites the limitation “wherein the preliminary sacrificial layers include a polymer, and wherein the converting the preliminary sacrificial 
	
Regarding claim 10.  Claim 10 recites the limitation “wherein the third material layers are thicker, in the second direction, closest to a nearest channel hole of the channel holes, in the first direction”. Claim 10 is rejected under the same above reason as rejection of claim 1. 
Claims 15 and 22 depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Regarding claim 21.  Claim 21 recites the limitation “The method of claim 1, wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes”. Claim 21 is rejected under the same above reason as rejection of claim 1 or claim 10. 

Regarding claim 22.  Claim 22 recites the limitation “The method of claim 10, wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes”. Claim 22 is rejected under the same above reason as rejection of claim 1 or claim 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 10, 15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1.  Claim 1 recites the limitation “wherein each of the sacrificial layers has a portion in which a thickness, in a second direction is increased in a direction toward a nearest channel hole of the channel holes, in a first direction”. The claim language is so confusing, overly complicated and hard to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “sacrificial layers has a portion in which a thickness, in a second direction is increased in a direction toward a nearest channel hole of the channel holes, in a first direction” as claimed. Accordingly, the claim 1 was held indefinite.
Claims 2-4, 6, 7, and 21 depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein each of the sacrificial layers has a portion in which a thickness, in a second direction is increased in a direction toward a nearest channel hole of the 

Regarding claim 10.  Claim 10 recites the limitation “wherein the third material layers are thicker, in the second direction, closest to a nearest channel hole of the channel holes, in the first direction”. The claim language is so confusing, overly complicated and unable to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers/third material layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide sufficient detailed description of how to form a sacrificial layer/third material layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “wherein the third material layers are thicker, in the second direction, closest to a nearest channel hole of the channel holes, in the first direction” as claimed. Accordingly, the claim 10 was held indefinite.
	Claim 15 and 22 rejected for dependence upon a 112(b) rejected instance claim.
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein the third material layers are thicker, in the second direction, closest 

Regarding claim 21.  Claim 21 recites the limitation “wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes.” The claim language is so confusing, overly complicated and unable to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape of the outer region of the sacrificial layer drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide sufficient detailed description of how to form a sacrificial layer having one specific shape (Fig. 10) over other possible shape(s) (Fig. 9) using the same volume expansion process. Thus, it is unclear how Applicant forms “wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel 
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes” of claim 21 will meet if the sacrificial layers/third material layers formed by the volume expansion process.

Regarding claim 22.  Claim 22 recites the limitation “wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes”. The claim language is so confusing, overly complicated and unable to understand what Applicant is attempting to claim without reading Applicant’s remark. As best understood from Applicant’s remark, Applicant attempted to claim a shape of the outer region of the sacrificial layer drawn in Fig. 10. However, Fig. 10 is not up to scale and from the disclosures of paragraph [0061] and [0062], it appears that the volume expansion process can yield sacrificial layers having a shape either as drawn in Fig. 9 or as drawn in Fig. 10. In other words, the "volume expansion process" makes both shapes, at least according to applicant's specification.  However, the specification fails to provide 
For the purpose of examination, claiming the shape the reference does not patentably distinguish from the prior art that teaches the same process. Thus, the above limitation “wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes” of claim 22 will meet if the sacrificial layers/third material layers formed by the volume expansion process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 10, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (U.S. 2011/0001178).
Regarding claim 1. Iwase et al discloses a method of manufacturing a semiconductor device, comprising;
forming a preliminary stacked structure (FIG. 4A, item 11) by alternately stacking mold insulating layers (FIG. 4A, item 14) and preliminary sacrificial layers (FIG. 4A, item 15) on a substrate (FIG. 4A, item 10);
forming channel holes (FIG. 5A, item 24) passing through the preliminary stacked structure (FIG. 5A, item 11); and
converting the preliminary sacrificial layers (FIG. 5A, item 15) into sacrificial layers (FIG. 12B, item 75) using the channel holes (FIG. 5A, item 24).

wherein each of the sacrificial layers (FIG. 12B, item 74 and 75) has a portion (FIG. 12B, item 74) in which a thickness, in a second direction (FIG. 12B, item z) is increased ([0063], i.e. the portion of the stacked body 11 located in the cell array region CA becomes thicker) in a direction toward (FIG. 12B, item 74 is thicker towards the channel holes) a nearest channel hole (FIG. 6A, item 24) of the channel holes (FIG. 6A, item 24), in a first direction (FIG. 12B, item Y)([0063], i.e. Thus, as shown in FIGS. 12A and 12B, the exposed portion of the electrode film 15 made of polysilicon in the inner surface of the memory hole 24 is oxidized to form a silicon oxide film 74Thus, in the cell array region CA, the electrode film 15 becomes thinner than before oxidation treatment, and the dielectric film  becomes thicker than before oxidation treatment. Furthermore, because polysilicon expands in volume when oxidized, the portion of the stacked body 11 located in the cell array region CA becomes thicker as a whole than before oxidation treatment).
wherein the sacrificial layers (FIG. 12B, item 74 and 75) are spaced apart from each other (FIG. 12B, each of items 74 and 75 are spaced apart from other items 74 and 75) in the second direction (FIG. 12B, item z), wherein each of the sacrificial layers 
wherein the second direction (FIG. 12B, item z) is perpendicular ([0030], i.e. an XYZ orthogonal coordinate system) to the first direction (FIG. 12B, item Y), and
wherein the mold insulating layers (FIG. 4A, item 14) and the preliminary sacrificial layers (FIG. 4A, item 11) are stacked (FIG. 4A, item 11) upon each other in the second direction (FIG. 12B, item z).
Iwase et al fails to explicitly disclose wherein each of the sacrificial layers has a portion in which a thickness, in a second direction is increased in a direction toward a nearest channel hole of the channel holes, in a first direction.
However, Iwase et al discloses the same volume expansion method as the applicant where polycrystalline silicon is oxidized ([0063], i.e. because polysilicon expands in Volume when oxidized).
As best understood by the 112(b) rejection above. Since Both Iwase et al and Lee et al disclose the same volume expansion method, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have used the volume expansion method as disclosed in Iwase et al to make wherein each of the sacrificial layers has a portion in which a thickness, in a second direction is increased in a direction toward a nearest channel hole of the channel holes, in a first direction.  The use of polysilicon expands in Volume when oxidized makes for the dielectric film is thicker in the center portion than in the end portion, and the electrode film is thicker in the end portion than in the center portion in 

Regarding claim 2. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 1 above.
Iwase et al further discloses wherein the preliminary sacrificial layers (FIG. 5A, item 15) are formed of polycrystalline silicon ([0062]) wherein the converting the preliminary sacrificial layers (FIG. 5A, item 15) into sacrificial layers (FIG. 12B, items 74- 75) includes oxidizing the preliminary sacrificial layers (FIG. 5A, item 15) by injecting oxygen ([0063])through the channel holes (FIG. 5A, item 24), and wherein the sacrificial layers (FIG. 12B, item 74-75) are formed of a silicon oxide ([0064], i.e. When the polysilicon film having a thickness of 3 nm is oxidized, a silicon oxide film having a thickness of approximately 6 nm is generated). 

Regarding claim 4. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 1 above.
Iwase et al further discloses wherein the preliminary sacrificial layers (FIG. 5A, item 15) include a material ([0062]) having a lamellar structure (FIG. 5A, item 14), and wherein the sacrificial layers (FIG. 12B, item 74-75) include an interlayer compound ([0064], i.e. When the polysilicon film having a thickness of 3 nm is oxidized, a silicon oxide film having a thickness of approximately 6 nm is generated). 

Regarding claim 6. Iwase et al discloses a method of manufacturing a semiconductor device, comprising;
wherein each of mold insulating layers has a thickness increased in a direction away from the nearest channel hole of the channel holes ([0026], i.e. The dielectric film is thicker in the center portion than in the end portion, and the electrode film is thicker in the end portion than in the center portion)

Regarding claim 7. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 1 above.
Iwase et al further discloses further comprising: removing a portion of the sacrificial layers that protrude further towards the channel hole than a side surface of the mold insulating layers ([0066], i.e. on the inner surface of the memory hole 24, the electrode film 15 is protected by the silicon oxide film 74 (see FIGS. 6A to 6C) and hence is not etched. Subsequently, the silicon oxide film 74 is removed illustratively by using a phosphoric acid-based chemical. Thus, the electrode film 15 is exposed to the inner surface of the memory hole 24); forming channel structures including a gate dielectric layer (FIG. 8A, item 26) and a channel layer (FIG. 8A, item 27) in the channel holes (FIG. 8A, item 24); and replacing the sacrificial layers (FIG. 7A, item 15) with gate electrodes (FIG. 8A, item 15).

Regarding claim 10. Iwase et al discloses a method of manufacturing a semiconductor device.

forming channel holes (FIG. 5A, item 24) passing through the first material layers  (FIG. 5A, item 14) and the second material layers (FIG. 5A, item 15); and 
converting the first material layers  (FIG. 4A, item 14) and/or the second material layers (FIG. 4A, item 15) into third material layers (FIG. 12B, items 74+75) through the channel holes (FIG. 4A, item 24),
wherein the second direction (FIG. 12B, item z) is perpendicular ([0030], i.e. an XYZ orthogonal coordinate system) to the first direction (FIG. 12B, item Y), and
Wherein the third material layers (FIG. 12B, item 74+75) and each of the first (FIG. 5A, item 14) and second material layers (FIG. 5A, item 15) extend in a first direction (FIG. 5A, item Y, FIG. 12B, item Y). 
wherein the third material layers (FIG. 12B, item 74+75) are spaced apart (FIG. 12B, items 74+75 spaced apart by items 14)  from each other, in a second direction (FIG. 12B, item Z) and have thicknesses, in the second direction (FIG. 12B, item Z), that is greater ([0063], i.e. the electrode film 15 becomes thinner than before oxidation treatment, and the dielectric film becomes thicker than before oxidation treatment) in the  than thicknesses of the first material layers (FIG. 4A, item 14) and/or the second material layers (FIG. 4A, item 15) in the second direction (FIG. 12, item Z) that were converted, and 

wherein the third material layers (FIG. 12B, item 74+75) are thicker (FIG. 12B, item 74 and 75 are thicker closer to the channel holes) in a second direction (FIG. 12B, item Z) closest to a nearest channel hole of the channel holes (FIG. 12B, item 24) in the first direction (FIG. 12B, item Y) ([0063], i.e. Thus, as shown in FIGS. 12A and 12B, the exposed portion of the electrode film 15 made of polysilicon in the inner surface of the memory hole 24 is oxidized to form a silicon oxide film 74Thus, in the cell array region CA, the electrode film 15 becomes thinner than before oxidation treatment, and the dielectric film  becomes thicker than before oxidation treatment. Furthermore, because polysilicon expands in volume when oxidized, the portion of the stacked body 11 located in the cell array region CA becomes thicker as a whole than before oxidation treatment).
Iwase et al fails to explicitly disclose wherein the third material layers are thicker in a second direction closest to a nearest channel hole of the channel holes in the first direction.
However, Iwase et al discloses the same volume expansion method as the applicant where polycrystalline silicon is oxidized ([0063], i.e. because polysilicon expands in Volume when oxidized).
As best understood by the 112(b) rejection above. Since Both Iwase et al and Lee et al disclose the same volume expansion method, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have used the volume expansion method as disclosed in Iwase 

Regarding claim 15. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 10 above.
Iwase et al further discloses further comprising: forming channel structures including a gate dielectric layer (FIG. 8A, item 26) and a channel layer (FIG. 8A, item 27) in the channel holes (FIG. 8A, item 24); and replacing the fourth material layers (FIG. 7A, item 15) with gate electrodes (FIG. 8A, item 15).

Regarding claim 21. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 1 above.
Iwase et al fails to explicitly disclose wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes.

As best understood by the 112(b) rejection above. Since Both Iwase et al and Lee et al disclose the same volume expansion method, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have used the volume expansion method as disclosed in Iwase et al to make wherein each of the sacrificial layers has a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the sacrificial layers meets the nearest channel hole of the channel holes, and then gets thinner as it protrudes into the nearest channel hole of the channel holes.  The use of polysilicon expands in Volume when oxidized makes for the dielectric film is thicker in the center portion than in the end portion, and the electrode film is thicker in the end portion than in the center portion in Iwase et al provides for charge retention between the memory cells ensured in the center portion, the interconnect resistance can be reduced in the end portion (Iwase et al, [0026])

Regarding claim 22. Iwase et al discloses all the limitations of the method of manufacturing a semiconductor device of claim 10 above.
Iwase et al fails to explicitly disclose wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes.

As best understood by the 112(b) rejection above. Since Both Iwase et al and Lee et al disclose the same volume expansion method, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have used the volume expansion method as disclosed in Iwase et al to make wherein the third material layers have a shape that is thinnest, in the first direction, in its center, as determined along the second direction, is thickest where each of the third material layers meets the channel holes, and then gets thinner as it protrudes into the channel holes.  The use of polysilicon expands in Volume when oxidized makes for the dielectric film is thicker in the center portion than in the end portion, and the electrode film is thicker in the end portion than in the center portion in Iwase et al provides for charge retention between the memory cells ensured in the center portion, the interconnect resistance can be reduced in the end portion (Iwase et al, [0026])

Response to Arguments
Applicant's arguments filed Mar 03, 2021 have been fully considered but they are not persuasive. 
In Paragraphs 61, applicant explains the shape of the sacrificial layers 121 shown in Figure 9 and Figure 10. Both Figures 9 and 10 use "the volume expansion process" to make the sacrificial layers 121 have their shape. Figure 9 shows the shape 
Regarding claim 1.  Applicant argues:
However, this is not the direction of thickness that is being recited. In the recited
structure, the thickness direction would be measured in the Z direction. Accordingly,
independent claim | has been amended hereby to clarify the directionality in which  thickness is measured and so if this interpretation of the rejection is what is meant by the Office Action then it is respectfully submitted that the rejection has been overcome by the amendments made hereby that clarify the directionality of the recited thickness. 

Applicant is arguing that Iwase et al does not teach a thickness direction measured in the Z direction.
However, Iwase et al teaches applicant’s amended claim 1 as cited in the rejection above.
Applicant’s arguments are not persuasive.

Applicant further argues: 
Accordingly, independent claim |, as amended, is patentably distinct from the art at least
because the cited art fails to teach or suggest, “wherein the sacrificial layers are spaced apart from each other in the second direction, wherein each of the sacrificial layers and each of mold insulating layers extend in the first direction, wherein the second direction is perpendicular to the first direction, and wherein the mold insulating layers and the preliminary sacrificial layers are stacked upon each other in the second direction” a3 claimed. Dependent claims 2 — 4, 6, 7, and 21 are patentably distinct from the cited art at least owing to their dependence upon independent claim 1.

Applicant is arguing that Iwase et al fails to teach wherein the sacrificial layers are spaced apart from each other in the second direction, wherein each of the sacrificial 
However, as disclosed in the rejection above, Iwase et al discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Regarding claim 10.   Applicant argues:
Similarly, independent claim 10, as amended, is patentably distinct from the art at least
because the cited art fails to teach or suggest, “wherein the second direction is perpendicular to the first direction, wherein the first material lavers and the second material layers are stacked upon each other in the second direction, wherein the third material layers are thicker, m the second direction, closest to a nearest channel hole of the channel holes, in the first direction” as claimed. Dependent claims 15 and 22 are patentably distinct from the cited art at least owing ifs dependence upon independent claim 10. New dependent claim 22 is further patentably
distinct from the cited art at least for the reasons discussed above with respect to dependent claim21.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Iwase et al discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815